COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Mary Nebo Gibson v. EKTO Holdings, Trustee of 17330 Baronshire
                         Trust UDT 6/25/13

Appellate case number:   01-14-00380-CV

Trial court case number: 1045664

Trial court:             County Civil Court at Law No. 3 of Harris County

Date motion filed:       October 16, 2014

Party filing motion:     Appellant


      Appellant, Mary Nebo Gibson, has filed a “Motion for Rehearing and to Reinstate Case
on Docket.” We deny the motion.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court
                   Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Date: September 29, 2015